DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.Status
This Office Action is in response to Applicants’ Communication filed on February 25, 2021 in which Claims 1-3, 5-9 and 11-15 are amended and new Claims 21 and 22 are added. Claims 1-22 are pending in the instant application, Claims 11-20 are withdrawn from consideration as being drawn to non-elected inventions; Claims 1-10, 21 and 22 will be examined on the merits herein.
Priority
This application is a continuation-in-part of U.S. Application No. 15/693,186, filed Aug. 31, 2017, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Application Nos. 62/382,690, filed Sep. 1, 2016; 62/432,133, filed Dec. 9, 2016; and 62/468,229, filed Mar. 7, 2017; and this application claims benefit under 35 U.S.C. § 119(e) to U.S. Provisional Application No. 62/722,910, filed Aug. 26, 2018.
Rejections Withdrawn
Applicant's arguments, see page 1,2nd paragraph and page 2, lines 17-20 of the Remarks, filed February 25, 2021, with respect to Claims 11-10 have been fully considered and are persuasive. The rejection of Claims 1-10 under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Uchiyama (JP 52055708 A)  has been withdrawn in view of the amendment of Claim 1 in Applicants response filed  February 25, 2021.
Applicant's arguments, see page 1,2nd paragraph and page 2, lines 17-20 of the Remarks, filed February 25, 2021, with respect to Claim 3 have been fully considered and are persuasive. The rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Uchiyama (JP 52055708 A) as applied to Claims 1, 2, 4, 5 and 7-10 above, and further in view of Yoshinaga et al (US Publication No. 2007/0036847 A1)  has been withdrawn in view of the amendment of Claim 1 in Applicants response filed  February 25, 2021.
Applicant's arguments, see page 1,2nd paragraph and page 2, lines 17-20 of the Remarks, filed February 25, 2021, with respect to Claim 6 have been fully considered 

The following is a new ground or modified rejection necessitated by Applicants'  amendment, filed on February 25, 2021, wherein the limitations in pending independent Claims 1 and 9  as amended now have been changed; Claims 2-8 and 11-22 depend from Claim 1;  and Claim 10 depend from Claim 9 .  The limitations in the amended claims have been changed and the breadth of Claims 1 and 9 have been changed.  Therefore, rejections from the previous Office Action, dated August 16, 2019, have been modified and are listed below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) / 102(a)(2) as being anticipated by Wei (CN 104263206 A, provided with the attached PTO-892).
	Applicants claim a composition comprising one or more saccharide fatty acid esters (SFAE) and inorganic particles, wherein said one or more SFAE is present in said composition at a sufficient concentration to cause the inorganic particles to adhere to a cellulose based substrate, wherein said substrate containing said composition exhibits greater water resistance and/or grease resistance compared to said substrate containing only said inorganic particle alone or only said one or more SFAE alone, and wherein said composition does not include casein.
	The Wei CN patent discloses a ship anti-corrosion coating formulation that includes the following components: epoxyacrylate 70 parts, squalane 4 parts, epoxyacrylate 20 parts, polyurethane 25 parts, dioctyl adipate 2 parts, sucrose fatty acid ester 4 parts, polyethylene resin 1 part, diatomite 20 parts, gypsum hemihydrate 5 parts, talcum powder 1 parts, titanium dioxide 22 parts, carbon fibers 4 parts and vinyl acetate-Veova copolymer emulsion 5 wt. parts. The seawater corrosion-resistant pavement material provided by the invention improves seawater corrosion resistance of
coating, using fewer org. chem. agent, has strong resistance to seawater corrosion, less pollution, good anti-corrosion effect and easy-to-get each component, and is suitable for use in road construction of coastal areas.  The sucrose fatty acid ester disclosed in the Wei CN patent anticipates the saccharide fatty acid ester recited in the instant claims, the talcum powder and titanium dioxide disclosed in the Wei CN patent anticipates the inorganic particles, talc and titanium dioxide recited in instant Claims 1 and 4, and the ship, pavement material and road construction material disclosed in the Wei CN patent anticipate the substrate recited the instant Claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 8, 10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN 104263206 A, provided with the attached PTO-892) as applied to Claims 1, 2, 4, 5 and 7-10 above, and further in view of Yoshinaga et al (US Publication No. 2007/0036847 A1, provided with the attached PTO-892).
Applicants claim a composition of claim 1, wherein the saccharide fatty acid esters (SFAE) is a mixture of two or more different SFAE, and wherein said two or more different SFAE comprise all saturated fatty acids.
The information disclosed in the Wei CN patent in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed composition differs from the information disclosed in the Wei CN patent by claiming a composition of claim 1, wherein the saccharide fatty acid esters (SFAE) is a mixture of two or more different SFAE.

The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
	One of ordinary skill in this art would be motivated to combine the teaching of the Wei CN patent with the teaching of the Yoshinaga et al publication to reject the instant claims since both references disclose saccharide fatty acid esters being contacted with cellulose based substrate.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the sucrose ester of a higher fatty acid or sucrose stearate that is part of the composition coated onto a cellulose based substrate in the Wei CN patent with a composition comprising two or more kinds of sucrose fatty acid ester in view of the recognition in the art, as suggested by the Yoshinaga et al publication, that use such composition provides greater control of moisture.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wei (CN 104263206 A, provided with the attached PTO-892) as applied to Claims 1, 2, 4, 5 and 7-10 above, and further in view of Nagoshi  et al (US Publication No. 2014/0363581 A1, provided with the attached PTO-892).
Applicants claim the composition of claim 4, wherein the inorganic particle is calcium carbonate, and wherein said substrate exhibits water resistance.
The information disclosed in the Uchiyama JP patent in the above rejection is incorporated into the current rejection, but is not repeated here.
	The instantly claimed composition differs from the information disclosed in the Uchiyama JP patent by claiming a composition of claim 1, wherein the inorganic particle is calcium carbonate.
	However, the Nagoshi et al US publication discloses a coated paper having a coating layer comprised mainly of a pigment and a binder formed on at least one side of a base paper wherein the at least one pigment in the coating layer is ground calcium carbonate (see abstract).  The Nagoshi et al publication also disclose the coating compositions as comprising a surfactant wherein the sucrose fatty acid ester may be selected (see paragraph no. [0043]).  The coated paper disclosed in the Nagoshi et al publication embraces the cellulose based substrate recited in the instant claims.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
	One of ordinary skill in this art would be motivated to combine the teaching of the Wei CN patent with the teaching of the Nagoshi et al publication to reject the instant claims since both references disclose coating composition comprising inorganic particles and saccharide fatty acid esters attached to cellulose based substrate.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the inorganic particle that is part of the composition coated onto cellulose based substrate in the Wei CN patent with a composition comprising calcium carbonate in view of the recognition in the art, as suggested by the Nagoshi et al publication, that calcium carbonate would be effective in 

Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623